The opinion of this court was delivered- by
Gibson, C. J.
Neither the plaintiff nor the defendant was entitled to an exclusive use of the locus in quo. It is in an angle of two walls at the corner of the public square; and the defendant’s porch not only obstructs the plaintiff’s door, but prevents him from passing over the ground outside of it. The borough ordinance directs a space of six feet from the curbstone of the pavement, inwards, to be left open, clear of all obstructions, and free for the transit of the citizens; but it makes no special disposition of the residue of the pavement, which, however, is practically used for steps, porches, or cellar-doors; or for the temporary deposit of fuel and other articles. The pavement of the square is fourteen feet broad; consequently eight feet remain to the lot-holders for the purposes mentioned ; and the argument for the plaintiff in error is, that the private privileges of the pavement appertain to the front, and not to the side of a lot, touching a street or square. But whence comes *186the distinction? Not a word is said about it in the ordinance, and the reason of the thing is against it. Surely a proprietor may use the side of his lot for building, as he might have used the front of it, had the side lines of it been drawn east and west instead of north and south, or vice versd. The public square of almost every borough in the state is surrounded by houses, whose fronts are on the side line of the corner lot; and no one ever doubted that the proprietors of them might project their steps, porches, or cellar-doors, as far upon the pavement of the square, as the proprietor of the corner house might project the same conveniences upon the street. But is not a proprietor at the inner angle, entitled at least to an equal privilege with his neighbour ? Undoubtedly. Then what becomes of their concurrent rights over the spot which happens to be equally in front of both buildings ? They are disposed of by the maxim sic utere tuo, which forbids the exercise of a right that would sacrifice the right of another. At the angle of the two walls there is a square of eight feet, which cannot be obstructed by either party. Either has a right to step out upon it, but not to impede the transit of his neighbour, or any one else. The jury were instructed that the rights of the parties to the square in dispute were separable by a diagonal line which would divide what is in its essence common and indivisible, and render the ground useless to both parties. As, however, the principle assumed was rather favourable to the plaintiff in error, we cannot make it ground of reversal.
Judgment affirmed.